Citation Nr: 9900772	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (other than post-traumatic stress disorder) on 
either a direct or a secondary basis.

2.  Entitlement to service connection for multiple joint pain 
(claimed as arthritis or bursitis), whether on a direct basis 
or due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from January 1968 to October 
1969.

This appeal is from May 1980 and March 1981 rating decisions 
of the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  The appellants VA claims folder is 
currently under the original jurisdiction of the Montgomery, 
Alabama, RO.  Notwithstanding the instant certification of 
this case to the Board as a claim to reopen a previously 
denied claim, that certification neither confers nor deprives 
the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 
(1998).  Review of the procedural materials in the claims 
folder reveals the posture of the case is otherwise, as is 
next explained.

In January 1980, the appellant made a claim for service 
connection for pain in unspecified joints and for nervousness 
caused by exposure to Agent Orange.  The RO denied the claims 
in a rating decision of May 1980.  The rating decision 
expressed the denial as of service connection for 
degenerative arthritis of the hips and anxiety neurosis 
secondary to exposure to Agent Orange.  The appellants May 
1980 notice of disagreement (NOD) expressed disagreement with 
the denial as stated in the ROs letter of May 16, 1980.  
That letter is not in the claims folder, so the Board cannot 
identify the specific claims that the RO informed the 
appellant it denied.  The Board construes the NOD as 
responsive to the notice.

The NOD with the denial of service connection for arthritis 
and with the denial of service connection for a nervous 
condition acknowledged that the joint pain may not be 
arthritis.  He maintained that his claim was for disabilities 
that developed while he was in Vietnam, whatever their 
identity or cause.

In a March 1981 rating decision, the RO adjudicated and 
denied service connection for a NP (neuropsychiatric) 
condition, whether directly incurred in service or secondary 
to the service-connected skin disorder.  A March 1981 
statement of the case (SOC) listed service connection for 
arthritis and a nervous condition as issues on appeal.  The 
appellant filed a substantive appeal in March 1981 that 
addressed, in pertinent part, the denial of service 
connection for arthritis and a nervous condition.  The 
substantive appeal did not limit the appeal to the matter of 
exposure to Agent Orange.

The appellant had also sought an increased rating for his 
service-connected skin condition, which was granted in the 
May 1981 rating decision.  The rating also continued to deny 
service connection for a psychiatric condition and made no 
reference to arthritis or joint pain.  In the letter 
notifying the veteran of the May 1981 rating decision, the RO 
informed the appellant that the rating action granted all the 
benefits sought without appellate review, and that his appeal 
would be considered withdrawn if he did not notify the RO 
otherwise within 30 days.  The appellant did not respond.

Clearly, the rating decision granted only one of the issues 
on appeal, that being the increased rating.  A letter stating 
that the appeal had been resolved by grant of all benefits 
sought could not abrogate the appellants right to review on 
appeal; the RO had no authority to withdraw the appeals.  
38 C.F.R. § 19.121(b)(2), (3) (1980).  The current regulation 
governing withdrawal of appeals is substantially the same.  
38 C.F.R. § 20.204(b), (c) (1998).

The appellant had perfected his appeal from the denial of 
service connection for a disability manifested by joint pain 
(however characterized) and for a psychiatric disorder, with 
both claims presenting alternative theories of entitlement.  
See ISSUES, supra.  Neither claim has been resolved, and both 
are pending on appeal from initial denials.

In construing the matters on appeal, the Board excludes from 
the issue of joint pain the chest pain that the appellant 
mentioned in his claim, NOD, and substantive appeal, except 
as the evidence may show some other pathology than the 
costochondritis that is already service connected.  Likewise, 
the Board excludes right upper extremity pain, except as the 
evidence may show some other pathology than the peripheral 
neuropathy that is already service connected.

The appeal from denial of service connection for a 
psychiatric disorder excludes any consideration of PTSD.  The 
RO specifically denied a claim for service connection for 
PTSD in January 1997, and the appellant did not appeal.  The 
treatment of the long-pending appeal of the psychiatric claim 
now at issue is not a collateral means of reopening the 
matter of entitlement to service connection for PTSD.

The Board defers review of the claim for service connection 
for a psychiatric disorder for reasons explained in the 
REMAND.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has musculoskeletal pains and 
weakness in various joints, due either to arthritis 
originating in service, or due to exposure to Agent Orange in 
service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim for service 
connection for multiple joint pain (claimed as arthritis or 
bursitis) is well grounded.


FINDING OF FACT

There is no competent medical evidence of the onset of 
arthritis of the right hip in service or during the year 
following the appellants separation from service, nor of a 
nexus between a diagnosis of right radial periostitis and 
service, nor of a current diagnosis of periostitis, nor of 
the diagnosis of any musculoskeletal pathology in any other 
joints.


CONCLUSION OF LAW

A claim for service connection for pain in multiple joints 
either directly incurred or aggravated in service or due to 
exposure to Agent Orange is not well grounded, and VA has no 
duty to assist the appellant to develop facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service personnel records show the appellant served in 
Vietnam for approximately one year.  Service medical records 
show negative musculoskeletal medical history and negative 
examination upon entrance into the service in January 1968.  
In October 1968, the appellant sought treatment for 
complaints of tenderness over the sternum for five days 
without history of trauma.  Examination found tenderness of 
the right costochondral joint of T4-5.  The examiner 
diagnosed costochondritis and treated the appellant with 
Xylocaine infiltration.  In November 1968, the appellant 
sought treatment for complaints of mild swelling and 
tenderness over the right wrist and left heel, worse in the 
morning and improving during the day.  Examination and 
laboratory findings were within normal limits.  The diagnosis 
was arthralgias of unknown etiology.  Medical history on 
separation was positive for bone, joint, or other 
deformity, and for painful or trick shoulder or 
elbow.  Physical examination on separation was negative.

On VA examination in October 1970, the appellant complained 
of pain and stiffness in the right forearm, chest, right leg, 
and of loss of grip in the right hand.  He complained of 
considerable pain in his chest since service.  A chest x-ray 
was negative.  Examination revealed no musculoskeletal 
dysfunction or loss of motion.  The diagnosis was neuropathy 
of the right arm with decreased grip, right hand.

A June 1971 VA x-ray of the right wrist revealed some 
widening of the distal radius and periostitis, probably 
corresponding to old post-traumatic changes.

On VA examination in April 1971, the appellant reported his 
ribs had not bothered him much recently, except for pain 
about his sternum with heavy lifting or deep breathing.  He 
reported right wrist pain on the radial side if he hit the 
wrist against something, or if he lifted or pulled something 
heavy, the pain sometimes extending up the radius; there was 
pain in no other circumstances.  There was no abnormality 
about the sternum or costochondral junctions.  The right 
wrist had full range of motion with pain at the extremes of 
the range.  The wrist had no swelling, redness, or 
anesthesia; there was good grip strength.  X-ray study showed 
the same as in June 1971.  The examiner diagnosed periostitis 
of the distal radius.

In a statement of February 1980, the appellant reported 
constant problems with stiffness of the joints and loss of 
feeling in the hands and wrists for the past two years.  The 
appellant had an incomplete VA examination in March 1980 
(having arrived the day before his scheduled appointment).  
He complained of feeling weak in both wrists, which hurt if 
he bent them.  X-rays of the chest, cervical spine, sternum, 
lumbosacral spine, the right wrist and hand, and the left 
wrist were all within normal limits.  The right wrist and 
hand showed no fracture or dislocation, and the joint spaces 
were preserved.  X-rays of the pelvis and hips showed very 
mild degenerative changes of both hips; the sacro-iliac 
joints were preserved; there were some phleboliths in the 
pelvis.  The examiner diagnosed arthritis of the hips.

On VA examination in April 1980 to compile an Agent Orange 
database, the appellant reported decreased grip in the upper 
extremities and occasional right hip pain increased with 
coughing.  Examination of the extremities showed no edema, 
good pulses, and no joint deformities or weakness.  The back 
had good range of motion.  Straight leg raising was normal.  
Neurological examination was within normal limits.  The 
impression was possible mild intermittent right sciatica, and 
history of distal upper extremity weakness and paresthesias, 
chronic.

On VA orthopedic examination in March 1983, the appellant 
reported recurrent swelling of the right elbow since 1968.  
He reported Xylocaine injection for costochondritis in the 
service.  He complained currently of pain in the right elbow 
and right wrist and numbness of both hands, right greater 
than left.  Examination found full ranges of motion of both 
shoulders, both elbows, slightly less than full dorsiflexion 
ranges of motion of the wrists, right slightly less 
dorsiflexion and palmar flexion than the left, and normal 
range of motion of the fingers.  Grip was good bilaterally, 
slightly decreased in the right hand.  X-rays of the chest 
were normal, except for two small marginal densities felt to 
be nipple shadows.  X-rays of the right elbow were normal.  
X-rays of the right hand were normal.  The diagnosis was 
history of T4-5 costochondritis.

On VA neurologic examination in March 1983, the appellant 
reported that since 1970 he had had recurrent episodes of 
swelling in the joints of his elbow and wrist, predominantly 
in the right hand, associated with numbness in both hands.  
He reported poor strength in the right hand and fair strength 
in the left hand.  He complained of episodic numbness in the 
arms at night.  Neurologic examination was entirely normal.  
The diagnosis was no neurologic disease.  Nerve conduction 
velocity studies and electromyography (EMG) showed possible 
ulnar nerve compression at the right elbow and no evidence of 
carpal tunnel syndrome, bilaterally.

On VA examination of the skin in October 1984, the appellant 
complained of soreness in the joints and of numbness.  There 
was no neurologic or orthopedic examination.


II.  Analysis

In seeking VA disability compensation for a disorder 
manifested by joint pain, the appellant seeks to establish 
that current disability results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991).  Such a disability is called 
service connected.  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  Arthritis may be presumed to 
have been incurred in service if manifest to a degree that is 
10 percent disabling within one year of separation from 
service.  38 U.S.C.A. § 1112(a), (b) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  There are also statutory 
presumptions applicable to certain diseases associated with 
exposure to certain herbicide agents.  38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309(e) (1998).  
The appellants claim does not implicate any of the diseases 
listed for presumption of service connection due to exposure 
to herbicide agents.

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

For a claim [for service connection] to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (quoting Epps v. Gober, 9 Vet. App. at 343-44 
(citations and quotations omitted)); see Grottveit, 5 Vet. 
App. 91 (characterizing the type of evidence, lay versus 
medical, necessary to well ground a claim as dependent on the 
nature of the matter to be proven); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay individuals are 
competent to testify about matters of common experience, but 
expert qualification is necessary for VA to take cognizance 
of testimony that is rendered reliable only by expertise 
pertinent to object of inquiry).

The appellant has not submitted competent medical evidence of 
a nexus to service for those conditions for which there is a 
current diagnosis.  Epps, 126 F.3d at 1468.  The February 
1980 diagnoses of degenerative arthritis in the hips cannot 
well ground the claim, because there is no evidence of 
arthritis of the hips in service or during the year following 
the appellants October 1969 separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).

The appellant has offered no evidence that arthritis of the 
hips was noted in service.  Aside from the silence of the 
service medical records, he has never testified that the 
condition was noted in service.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).

There is an April 1972 diagnosis of periostitis of the distal 
[right] radius.  The specific condition was first noted in a 
June 1971 x-ray study.  However, the several x-rays taken 
after April 1972 did not show periostitis.  No competent 
physician diagnosed periostitis after April 1972.  Therefore, 
there is no current diagnosis of periostitis that can 
constitute pathology claimed as a disability manifested by 
joint pain.  Where there is no current disability, a claim 
cannot be well grounded.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992)

Moreover, even if the April 1972 diagnosis of periostitis 
together with the evidence of complaint of swelling and 
tenderness of the right wrist in service were sufficient 
evidence of a current diagnosis and of incurrence in service, 
no competent physician has opined that there is a nexus 
between the periostitis and the complaint of the appellant in 
service.  Consequently, the April 1972 VA examination report 
together with the service medical record is insufficient 
evidence to well ground the claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

The service medical record together with the appellants 
repeated statements that he has had right wrist pain since 
service satisfy the criteria for evidence that a right wrist 
condition was noted in service and for continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
488.  However, as in Savage, 10 Vet. App. at 497-98, the 
appellant has not provided a competent medical opinion 
relating the post-service diagnosis etiologically to the 
post-service symptoms.  In other words, there is no competent 
evidence of a nexus between a current diagnosis and a 
condition noted in service of which the appellant has shown 
continuity of symptomatology.  Id.

The appellant has not submitted competent medical evidence of 
any other orthopedic or neuromuscular diagnosis affecting any 
other joint in his body.  The March 1983 finding of some 
limitation of motion in the wrists is not a diagnosis.  The 
examiner diagnosed costochondritis by history, but that is 
already service connected and hence, as noted in the 
introduction, supra, excluded from the issue on appeal.  The 
appellants assertion in his substantive appeal that a doctor 
in the service told him he had bursitis does not satisfy the 
requirement of a current diagnosis.  Thus, other than 
arthritis of the hips, and possibly periostitis, the 
appellant has not submitted evidence that satisfies the first 
criterion of a well-grounded claim for joint pain (variously 
characterized).  Epps, 126 F.3d at 1468.

Finally, only the appellant has asserted there is an 
association between his claimed joint pains and exposure to 
Agent Orange.  As noted above, the statutory presumptions 
that apply to certain diseases in such claims do not afford 
this claim any support.  See 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.309(e) (1998).  Whether there is 
an association between exposure to Agent Orange and any 
physiologic condition is a medical/scientific question.  See 
38 U.S.C.A. § 1116(b) (West 1991).  As a layman, the 
appellant lacks the expertise on such matters required to 
make his opinion on the association between the claimed 
disability and events in service the type of competent 
medical evidence necessary to well ground this claim.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

In sum, the appellant has not submitted a well-grounded claim 
of entitlement to service connection for joint pain, however 
characterized.  38 U.S.C.A. § 5107(a) (West 1991).  VA has no 
duty to assist the appellant to develop facts pertinent to 
his claim.  Id.


ORDER

Whereas the appellant has not submitted a well grounded claim 
of entitlement to service connection for multiple joint pain 
(claimed as arthritis or bursitis), whether on a direct basis 
or due to exposure to Agent Orange, the appeal is denied.


REMAND

As discussed in the introduction to this decision, the 
appellants claim for service connection for a psychiatric 
disorder has been in perfected appellate status since March 
1981.  It is correctly subject to de novo review, 
unencumbered by the burdens placed by prior finality and the 
need to produce new and material evidence to go forward.  See 
38 U.S.C.A. § 5108 (West 1991).  Additional development is 
necessary before appellate review.

In the March 1981 substantive appeal, the appellant 
referenced VA psychiatric examination or treatment at Salem 
VAMC on March 25, with a future appointment on June 22, and a 
scheduled neurology appointment on May 6, 1981.  Presumably, 
the March and June dates were also in 1981.  The RO should 
obtain those VA records.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Veterans Appeals interpreted the regulation 
authorizing secondary service connection to include 
disability resulting from the aggravation of a disorder by a 
service-connected disease or injury that the service-
connected condition did not itself cause.  The May 1981 
statement of Dr. Lampros can reasonably be read to raise the 
theory that a psychiatric disability was aggravated by the 
veterans service-connected skin disorder.  The RO should 
consider that theory of entitlement before appellate review.

In light of the Allen decision, the appellant should have a 
current psychiatric examination designed to address 
specifically the question of aggravation of a psychiatric 
disorder by the service-connected skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Salem VAMC any available 
outpatient or inpatient records for 1981.  
Associate any information obtained with 
the claims folder.

2.  Schedule the appellant for a VA 
psychiatric examination to diagnose or 
rule out any psychiatric disorder and to 
obtain the examiners opinion whether any 
Axis I diagnosis is either caused or 
aggravated by the appellants service-
connected skin disorders.  Provide the 
examiner with the claims folder, and call 
his or her attention to the February and 
March 1981 statements of Dr. Lampros.  
Associate any information obtained with 
the claims folder.

3.  Readjudicated de novo the claim of 
entitlement to service connection for a 
psychiatric disorder on either a direct 
or a secondary basis.  If the claim 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and accord them an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The appellant 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
